DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Specie I: A decision feedback equalizer (DFE) directly relates to claims 1-8 which appear read on the embodiment of Figure 3 only.
Specie II: A decision feedback equalizer (DFE) directly relates to claims 9-14 which appear read on the embodiment of Figure 4 only.
The species I and II are independent or distinct because they have separate special technical features. In addition, these species are not obvious variants of each other based on the current record.
Specie I relates to an embodiment of a DFE shown in Figure 3 comprising: two DFE paths, each path including an adder (304 or 314); a DFE filter (306 or 316); a slicer (308 or 318); and a multiplexer (310 or 320).
Specie II relates to an embodiment of a DFE shown in Figure 4 comprising: an N-tap DFE filter (454); a current multiplier (472); a first adder (474); a second adder (344); and a slicer (414).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
Restriction for examination purposes as indicated is proper because all these
Species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the prior art applicable to one Specie would not likely be applicable to another Specie;
(b) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37
CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant’s election without traverse of specie I apply to claims 1-8 in an interview with Applicant’s representative John R. Pessetto (Reg. No. 4,8369) on September 26, 2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie II, there being no allowable generic or linking claim. Election was made without traverse in the interview on September 26, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the FIG. 4 of the drawing sheet 4/6 includes two different figures, therefore, FIG. 4 should be labeled to FIG.4A and FIG.4B, respectively, one figure for each drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, lines 17-18, “the first DFE filter outputs” is suggested change “the first adder output”; and lines 34-35, “the second DFE filter outputs” is suggested change “the second adder output”. According to the embodiment of the DFE shown in Figure 3, each of the slicers (308, 318, 328) in each path is directly connected to one of the adders (304, 314, 324).
Claim 5, line 1, “additionally comprising” is suggested change to “further comprising”.
Claim 6, line 1, “claim 1” is suggested change to “claim 5”; and line 2, “the slicer output” should be “the current slicer output”.
Claims 2-4, 7, and 8 all depend from claim 1, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The letter “N” for N-bit parallel input and previous (N-1) clock cycles recited in lines 2 and 5 of claim 1 is undefined. Without defining the meaning of “N”, it is unclear many bits and clock cycles are applied to the claim.
Claims 2 and 6 both depend from claim 1. However, the term “one of three values” recited in the claims is vague and indefinite because the same term is already recited in lines 13-14 and line 31 of the precedent claim 1. Clarification is required to clarify the differences.
Claims 3 and 4 (line 2), claim 5 (lines 12-13), and claim 7 (line 1), the terms “the previous multiplexer outputs” and “the fourth adder output” both lack antecedent basis.
Claim 6, the terms “the current slicer” and “the slicer output” also lack antecedent basis. See the suggested changes in the objection to claim 6.
Claim 8, line 1, the term “slicer output” also lacks antecedent basis because it is unclear whether “the first slicer output” or “the second slicer output”.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 relate to receiver circuits including a plurality of paths, wherein each path includes at least an adder, a DFE filter, a slicer, and a multiplexer. However, the references fail to show or teach that a parallel input for the paths is adapted to be coupled to a communication channel and configured to receive consecutive communication symbols transmitted at a rate of one symbol per cycle during a current clock cycle and each of previous clock cycles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632